IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : No. 662
                                         :
REAPPOINTMENT TO THE CIVIL               : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE               :




                                      ORDER


PER CURIAM


         AND NOW, this 10th day of May, 2017, Francis P. Burns, III, Esquire,

Philadelphia, is hereby reappointed as a member of the Civil Procedural Rules

Committee for a term of three years, commencing July 1, 2017.